Citation Nr: 1119367	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

Jurisdiction of the Veteran's claims file was subsequently transferred to the Columbia, South Carolina RO.  

The Veteran appeared and testified at a July 2010 Travel Board Hearing at the Columbia RO.  The transcript is of record.  

The issue of entitlement to benefits for total disability based upon individual unemployability (TDIU) been raised by the record in the April 2011 Written Brief Presentation submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board would point out that this issue has been raised in the context of a service connection claim, rather than an increased rating claim, and is not part of the underlying appeal.  But see Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the AOJ for any appropriate action.  


FINDING OF FACT

There is competent evidence linking the Veteran's depression and anxiety to service.  



CONCLUSION OF LAW

A psychiatric disorder, including depression and anxiety, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has been diagnosed with various psychiatric disorders, to include major depressive disorder, alcohol dependence, and antisocial personality disorder.  The Veteran asserts that his mental health problems began in service.  He denies any mental health problems prior to his entrance into service.  The Veteran testified during July 2010 Board hearing that he first sought mental health treatment in 1976 after service and that he has continued to seek mental health treatment since then.  The Veteran feels that his current psychiatric disorders stem from his period of service, and he, therefore, argues that he is entitled to service connection for depression.  

The reports of the January 1969 examination prior to entrance into service and the November 1972 examination prior to separation from service show that the Veteran received normal psychiatric evaluations at those times.  The service treatment records do show that he was twice admitted for psychiatric problems in service.  A November 1970 hospital summary report shows the Veteran was admitted for two months for transient situational disturbances, acute, with manifestations including sleep disturbance, loss of appetite, and anxiety.  His stressor was identified as fear of separation from his wife.  At the time of the examination, the Veteran denied a history of psychiatric treatment.  Mental status examination revealed the Veteran had a depressed affect, but no other abnormal findings.  After the course of his hospital stay, the Veteran was returned to duty and taken off all medications.  It was felt that his acute problem was in complete remission.  

In June 1972, the Veteran was hospitalized for seven days at the Canal Zone Mental Health Center in June 1972.  He was diagnosed with alcohol addiction.  In the hospital summary report, it was noted that the Veteran gave a history of drinking since 19 years old, increasing since February 1972.  It was recommended that the Veteran entered into Alcoholic Treatment Program.  

A November 1972 Medical Evaluation report shows that the Veteran refused to cooperate with the medically prescribed Alcoholic Treatment Program.  There was no evidence of psychosis or neurosis observed at that time. 

The available post-service treatment records show that the Veteran first sought mental health treatment in 1994 for alcohol abuse, and he has been diagnosed and treated for other psychiatric disorders since then.  

In December 2009, the Veteran underwent a VA examination.  He was diagnosed as having major depressive disorder, alcohol dependence, and antisocial personality disorder, but the examiner failed to provide a medical opinion.  That same month, the examiner issued an addendum that contains an ambiguously worded opinion as to the etiology of the Veteran's current disorder.  The examiner essentially indicated that the Veteran's psychiatric disorders were less likely than not related to his in service treatment for a "transient situational disturbance," and likely preexisted service, and his military service was not the "primary" cause of his psychiatric disabilities.  

In light of the ambiguously worded December 2009 VA examination addendum, in January 2011, the Veteran's claim was sent for a VHA opinion as to the etiology of his claimed disorder.  Following a review of the Veteran's claims file and clinical history, the VA psychiatrist opined that the Veteran suffered from major depression and anxiety during service, and continues to suffer from it.  The psychiatrist disagreed with the findings of the December 2009 VA examiner inasmuch as he diagnosed antisocial personality disorder, and referred to the Veteran's in-service psychiatric treatment as a "transient situational disturbance."  The psychiatrist concluded that the Veteran's psychiatric disorder is at least as likely as not related to the Veteran's service.  In so concluding, the psychiatrist noted that the Veteran had no history of psychiatric problems prior to entry into the military, he had major depression and anxiety during active service, he currently has depression and anxiety, and they are chronic and relapsing illnesses.  Additionally, it was noted that the Veteran has consistently carried a diagnosis of depression since November 1970.

Overall, the Board finds that the competent evidence of record is at least in equipoise as to the question of whether the Veteran's claimed psychiatric disorder is etiologically related to service.  The Board notes that there are competing medical opinions that are both supported by a rationale and based upon a review of pertinent clinical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Considering this evidence in light of the Veteran's own credible assertions that he did not have symptoms of depression prior to service and these symptoms had their onset during service, the Board finds that it is at least as likely as not that this disorder was incurred in service.  Therefore, upon resolving all doubt in the Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds that service connection is warranted for a psychiatric disorder, and the claim is granted in full.


ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


